ON MOTION
LINN, Circuit Judge.

ORDER

Carol L. Ide moves without opposition to reinstate her petition for review and to adopt the appendix filed in her earlier petition for review, 2004-3285.
We determine that adoption of the appendix filed in an earlier case is not proper. However, we note that in her brief, Ide cites only to the initial decision of the Merit Systems Protection Board. Further, the Board filed with its brief a supplemental appendix pursuant to Fed. Cir. R. 30(f) containing relevant Board decisions and the certified index. Under these circumstances, we determine that Ide need not file an appendix and reinstatement is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) Ide’s motion to reinstate is granted.
(2) The April 10, 2007 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
*1003(3) Ide’s motion to adopt the appendix filed in 2004-3285 is denied. Ide need not file an appendix.